Citation Nr: 0811045	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  07-05 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant filed a notice of 
disagreement in regards to the January 2006 determination.  
She requested review by a decision review officer (DRO).  The 
DRO conducted a 
de novo review of the claim and confirmed the RO's findings 
in a February 2007 statement of the case (SOC).  The appeal 
was perfected with the submission of the appellant's 
substantive appeal (VA Form 9) in February 2007.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.


REMAND

On January 2, 2007, within 90 days of the receipt of notice 
that her claim had been certified to the Board, the appellant 
requested a videoconference hearing.  
Such should be scheduled.  See 38 C.F.R. §§ 20.703, 20.1304 
(2007).    

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the appellant for 
a video hearing at the RO.  The 
appellant should be notified of the 
date, time and place of such a hearing 
by letter mailed to her current 
address of record, with a copy to her 
representative.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 



